DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 09/10/2021. Claims 2 and 8 have been cancelled by the applicant.  Claims 1, 3-7, and 9-20 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 09/10/2021, with respect to 1 have been fully considered and are persuasive. Specifically applicant amended claim 1 to further distinguish over the current prior art rejection and render allowable.  The rejections of claims 1, 3-7, and 9-20 are hereby withdrawn.
	
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in the amendment filed 09/10/2021
The application has been amended as follows: 
-  Please delete the current title and replace with the following “LIGHTING APPARATUS WITH COLOR ADJUSTMENT FUNCTION“

Allowable Subject Matter
Claims 1, 3-7, and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1;specifically, the prior art fails to teach or suggest  lighting apparatus  “wherein an antenna module disposed at a center of the light source plate, wherein the antenna has a protruding part from the light source plate, the first LED module, the second LED module and the third LED module are disposed surrounding the antenna module, wherein the antenna module receives an external command from an external device via the antenna module to activate an eye protection mode for lowering a light intensity of blue LED chip from the first LED module” in combination with other features of the present claimed invention.
Regarding claims 3-7 and 9-20, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879